     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.62 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JEREMY J. GODWIN,                                   Case No.: 3:20-cv-2001-LAB-BLM
     CDCR #AS4717,
12
                                        Plaintiff,       ORDER:
13
                          v.                             1) DENYING AS MOOT MOTION
14
                                                         TO PROCEED IN FORMA
15   RAYMOND LOERA; GILBERT                              PAUPERIS PURSUANT TO 28 U.S.C.
     OTERO; JUAN CABANILLAS; JODY                        SECTION 1915(a) [ECF No. 7];
16
     MILLER,
17                                                       2) DISMISSING COMPLAINT FOR
                                     Defendants.         FAILURE TO STATE A CLAIM
18
                                                         PURSUANT TO 28 U.S.C. SECTION
19                                                       1915A(b)
20
21         Jeremy J. Godwin (“Plaintiff”), currently incarcerated at Chuckawalla Valley State
22   Prison, is proceeding pro se in this civil rights action pursuant to 42 U.S.C. Section 1983.
23   (See FAC, ECF No. 5.)
24         Although Plaintiff submitted a motion for leave to proceed in forma pauperis
25   (“IFP”) shortly after filing his operative complaint, (see ECF No. 7), Plaintiff has since
26   paid the $402 filing fee required by 28 U.S.C. Section 1914(a). (See ECF No. 9.)
27   Accordingly, Plaintiff’s motion for leave to proceed IFP is DENIED AS MOOT.
28   \\\
                                                     1
                                                                               3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.63 Page 2 of 9



 1   I.     Factual Allegations
 2          Plaintiff’s First Amended Complaint focuses on alleged constitutional violations that
 3   occurred during a series of state criminal prosecutions.1 Plaintiff alleges that at a 2012
 4   trial, Defendants Imperial County District Attorney Gilbert Otero 2 and Assistant District
 5   Attorney Jody Miller called a 12-year-old alleged victim as a witness. (See FAC at 3.)
 6   Plaintiff does not allege what crime he was accused of, but he does explain that he was
 7   acquitted “on all charges brought . . . by [the alleged victim] . . . .” (See id. at 3.) In
 8   Plaintiff’s view, this can mean one of only two things: Either someone else committed the
 9   crimes that he was accused of or the alleged victim recanted his testimony. (See id.)
10   Plaintiff alleges that either way, prosecutors possess exculpatory evidence that should have
11   been turned over to his defense. (See id.) Because this alleged evidence has never been
12   turned over, Plaintiff argues that he is the victim of a conspiracy and prosecutorial
13   misconduct, and received ineffective assistance of counsel. (See id.) Plaintiff requests his
14   “exculp[a]tory evidence” so he can use it in filing a petition for writ of habeas corpus. (See
15   id. at 4.)
16          Plaintiff makes similar allegations regarding the 2012 trial testimony of another
17
18
19   1
       The sequence of events alleged in Plaintiff’s First Amended Complaint is somewhat unclear, but as
     best as the Court can determine, Plaintiff pleaded guilty to unspecified state charges in 1998. (See FAC
20   at 6 (discussing a “1998 plea bargain contract”).) In 2012, Plaintiff was tried on additional unspecified
21   charges. (See id. at 3.) The jury acquitted Plaintiff of some charges and hung on others. (See id. at 3,
     6.) In 2013, Plaintiff was retried on the charges on which the 2012 jury hung, and apparently convicted.
22   (See id. at 6.)

23   2
       Plaintiff identifies Defendant Otero as “Gilbert Othero” throughout his First Amended Complaint. The
     Court finds, based on a government website subject to judicial notice, that the correct spelling of
24   Defendant’s name is “Gilbert Otero.” See Romero v. Securus Techs., Inc., 216 F. Supp. 3d 1078, 1084
25   n.1 (S.D. Cal. 2016) (“[T]he court can take judicial notice of ‘public records and government documents
     available from reliable sources on the Internet, such as websites run by governmental agencies.’”
26   (quoting Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1101, 1033 (C.D. Cal. 2015)); see also
     Imperial County District Attorney, https://da.imperialcounty.org (last accessed Jan. 25, 2021).
27   Accordingly, the Court DIRECTS the Clerk of the Court to correct the spelling of Defendant Otero’s
     name in the caption.
28
                                                         2
                                                                                         3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.64 Page 3 of 9



 1   alleged victim. (See id. at 5.) Unlike the prior issue, Plaintiff does not allege whether he
 2   was convicted or acquitted of these allegations. (See id.) Regardless, Plaintiff explains
 3   that he provided alibi evidence at trial, and that Defendants Otero and Miller hid
 4   exculpatory evidence from him. (See id.) Plaintiff also complains that an alternate suspect
 5   he suggested was ignored. (See id.) Again, Plaintiff seeks to have this alleged exculpatory
 6   evidence turned over. (See id.)
 7         Finally, Plaintiff alleges that Defendants Otero and Miller, along with Defendant
 8   Raymond Loera, Imperial County Sheriff, and Defendant Juan Cabanillas, an investigative
 9   detective, failed to turn over additional documents that should have been produced under
10   California Penal Code Section 1054.1 in connection with a 2013 trial. (See id. at 6.) The
11   documents Plaintiff seeks would allegedly have undermined the testimony of a witness at
12   the trial. (See id.) Additionally, in Plaintiff’s view, this evidence would have rendered a
13   1998 plea agreement he entered into void. (See id.) Again, Plaintiff complains that he
14   received ineffective assistance of counsel, and demands that this evidence be turned over
15   to him. (See id. at 7.)
16         Plaintiff characterizes the relief he seeks as an injunction preventing Defendants
17   from continuing “to hide this exculp[a]tory evidence from [him].” (See id. at 9.) He also
18   demands that he be “repa[id] for having to file this [case] when [Defendants] were, by law,
19   [sic] should have given me this evidence.” (See id.)
20   II.   Screening pursuant to 28 U.S.C. Section 1915A
21         A. Standard of Review
22         The Court must conduct an initial review of Plaintiff’s Complaint pursuant to 28
23   U.S.C. Section 1915A because he is a prisoner and seeks “redress from a governmental
24   entity or officer or employee of a governmental entity.” See 28 U.S.C. § 1915A(a).
25         Section 1915A “mandates early review—‘before docketing [] or [] as soon as
26   practicable after docketing’—for all complaints ‘in which a prisoner seeks redress from a
27   governmental entity or officer or employee of a governmental entity.’” Chavez v.
28   Robinson, 817 F.3d 1162, 1168 (9th Cir. 2016). The mandatory screening provisions of
                                                  3
                                                                              3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.65 Page 4 of 9



 1   Section 1915A apply to all prisoners, no matter their fee status, who bring suit against a
 2   governmental entity, officer, or employee. See, e.g., Resnick v. Hayes, 213 F.3d 443,
 3   446-47 (9th Cir. 2000). “On review, the court shall . . . dismiss the complaint, or any
 4   portion of the complaint,” if it “(1) is frivolous, malicious, or fails to state a claim upon
 5   which relief may be granted; or (2) seeks monetary relief from a defendant who is
 6   immune from such relief.” Olivas v. Nevada ex rel. Dep’t of Corrs., 856 F.3d 1281, 1283
 7   (9th Cir. 2017) (quoting 28 U.S.C. § 1915A(b)).
 8         B. Analysis
 9         To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
10   elements: (1) that a right secured by the Constitution or laws of the United States was
11   violated, and (2) that the alleged violation was committed by a person acting under the
12   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
13   1035-36 (9th Cir. 2015).
14         As mentioned, Plaintiff’s claims in Count I are premised on alleged failures to turn
15   over exculpatory evidence in a criminal case in which Plaintiff was acquitted. (See FAC
16   at 3.) Because Plaintiff was acquitted, however, any claims for failure to turn over evidence
17   in violation of Brady v. Maryland, 373 U.S. 83 (1963) must be dismissed. “To state a
18   [Section 1983] claim under Brady, the plaintiff must allege that (1) the withheld evidence
19   was favorable either because it was exculpatory or could be used to impeach, (2) the
20   evidence was suppressed by the government, and (3) the nondisclosure prejudiced
21   plaintiff.” Smith v. Almada, 640 F.3d 931, 939 (9th Cir. 2011). “A majority of federal
22   circuit courts have held that a conviction is required to establish prejudice for a § 1983
23   claim based on a Brady violation.” See Ward v. City of Barstow, No. EDCV-15-00444-
24   DSF (KES), 2017 WL 4877389, at *15 (C.D. Cal. June 23, 2017) (collecting cases), report
25   & recommendation adopted by 2017 WL 4877239 (C.D. Cal. Oct. 27, 2017). “The Ninth
26   Circuit has indicated agreement with this position, although not in a published opinion.”
27   See id. (citing Puccetti v. Spencer, 476 F. App’x 658, 660 (9th Cir. 2011); Smith, 640 F.3d
28   at 941-45 (Gwin, J., concurring specially)). Other district courts within the Ninth Circuit
                                                    4
                                                                                 3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.66 Page 5 of 9



 1   have reached the same conclusion. See, e.g., Bassett v. City of Burbank, No. 14-01348-
 2   SVW-CW, 2014 WL 12573844, at *2 (C.D. Cal. Sept. 11, 2014) (dismissing Brady claim
 3   after criminal charges were dropped); Dinius v. Perdock, No. 10-3498, 2012 WL 1925666,
 4   at *6 (N.D. Cal. May 24, 2012) (dismissing Brady claim where plaintiff was acquitted in
 5   criminal case). The Court agrees with these authorities, and therefore dismisses Count I of
 6   Plaintiff’s First Amended Complaint 3 for failure to state a claim pursuant to 28 U.S.C.
 7   Section 1915A(b). (See FAC at 3.)
 8          In Count II, Plaintiff does not allege whether he was convicted or acquitted of the
 9   relevant charges, but the Court liberally construes his First Amended Complaint as alleging
10   that he was convicted. Nevertheless, “[t]o state a Brady claim, [Plaintiff] is required to do
11   more than ‘merely speculate’ about” the existence of alleged exculpatory or impeachment
12   evidence. Runningeagle v. Ryan, 686 F.3d 758, 769 (9th Cir. 2012); see also Barker v.
13   Fleming, 423 F.3d 1085, 1099 (9th Cir. 2005) (“The mere possibility that an item of
14   undisclosed information might have helped the defense, or might have affected the
15   outcome of the trial, does not establish ‘materiality’ in the constitutional sense.” (quoting
16   United States v. Croft, 124 F.3d 1109, 1124 (9th Cir. 1997)). Plaintiff’s theory—that there
17   must be some undisclosed exculpatory evidence in Defendants’ possession because
18   Plaintiff provided alibi evidence at trial—strains basic logic and is inherently speculative.
19   Without additional factual allegations demonstrating that material exculpatory or
20
21   3
       The same result is required to the extent Plaintiff separately alleges that it was a violation of state
22   statutory requirements to fail to turn over exculpatory evidence. “As a general rule, a violation of state
     law does not lead to liability under § 1983.” Campbell v. Burt, 141 F.3d 927, 930 (9th Cir. 1998).
23   Although Plaintiff alleges that Defendants’ actions violated California Penal Code Section 1054.1(e), as
     other courts have concluded, the duty imposed by similar statutes “is a matter of state law and cannot
24   form the basis of a federal claim under § 1983.” See Ward, 2017 WL 4877389, at *16 (discussing
25   similar duties imposed by California Penal Code Section 1054.5). Furthermore, although Plaintiff
     suggests that he received ineffective assistance of counsel, he does not name his attorney as a party and,
26   in any event, defense counsel are not ordinarily proper parties to Section 1983 suits because they do not
     act “under color of state law.” See, e.g., Miranda v. Clark Cnty., 319 F.3d 465, 468 (9th Cir. 2003) (en
27   banc) (holding that a public defender was not a state actor subject to suit under Section 1983 because
     “his function was to represent his client, not the interests of the state or county.”).
28
                                                         5
                                                                                          3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.67 Page 6 of 9



 1   impeachment evidence actually exists and was withheld, and that the failure to disclose
 2   that evidence prejudiced Plaintiff, Count II fails to state a claim upon which relief may be
 3   granted. See 28 U.S.C. § 1915A(b).
 4         Count III of Plaintiff’s First Amended Complaint offers significantly more detail
 5   than either of the preceding Counts. Plaintiff identifies four documents that he alleges were
 6   not disclosed and asserts, in sum and substance, that these documents would have been
 7   useful in impeaching the testimony of a witness at one of Plaintiff’s trials and would render
 8   a plea agreement he entered into in 1998 invalid. (See FAC at 6.) This claim, and
 9   Plaintiff’s claim in Count II of his First Amended Complaint, must be dismissed because
10   they are barred by the Supreme Court’s decision in Heck v. Humphrey, 512 U.S. 477
11   (1994). In Heck, the Supreme Court held that a plaintiff cannot bring a civil rights action
12   for damages for wrongful conviction or for harms that would “necessarily imply” the
13   invalidity of the plaintiff’s criminal conviction or sentence unless that conviction or
14   sentence has previously been invalidated. See id. at 486-87. Plaintiff’s First Amended
15   Complaint does not seek an award of damages, and instead seeks declaratory and injunctive
16   relief directing that the allegedly withheld evidence be turned over. (See FAC at 9.) The
17   Supreme Court has since clarified, however, that the Heck rule applies to claims for
18   declaratory relief. See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005); Edwards v.
19   Balisok, 520 U.S. 641, 648 (1997). Although some additional explanation is required, the
20   same conclusion applies to Plaintiff’s claims for injunctive relief.
21         A case involving similar allegations to those at issue here, Pina v. Carr, No. C 08-
22   268 SI (pr), 2008 WL 4447695 (N.D. Cal. Sept. 29, 2008), is instructive in understanding
23   why Heck applies to Plaintiff’s request for an injunction directing that the allegedly
24   withheld documents be turned over. In Pina, the plaintiff “want[ed] the court to order the
25   production of documents so that he [could] later present a Brady claim or develop support
26   for his prosecutorial misconduct claims” in habeas proceedings. Id. at *6. Distinguishing
27   two decisions from the Ninth Circuit permitting Section 1983 claims for post-conviction
28   access to DNA, the Court concluded that Heck barred the plaintiff’s claim because “a
                                                   6
                                                                               3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.68 Page 7 of 9



 1   determination that [plaintiff] is entitled to injunctive relief because his constitutional right
 2   to Brady evidence was violated would necessarily demonstrate the invalidity of [his]
 3   conviction. Id. at *7; see also id. at *6 (discussing Osborne v. District Attorney’s Office,
 4   423 F.3d 1050 (9th Cir. 2005) and Osborne v. District Attorney’s Office, 521 F.3d 1138
 5   (9th Cir. 2008), rev’d on other grounds sub nom. District Attorney’s Office for Third
 6   Judicial District v. Osborne, 557 U.S. 52 (2009) (Osborne II)). Unlike those Ninth Circuit
 7   decisions, which reasoned that a Section 1983 claim premised on the denial of post-
 8   conviction DNA evidence was “altogether separate from any claim the plaintiff might
 9   assert in a habeas corpus action challenging the validity of his conviction,” and therefore
10   not barred by Heck, the Pina court explained that Brady material is by definition favorable
11   material evidence. Pina, 2008 WL 4447695, at *7. Accordingly, if the plaintiff were to
12   prove that this favorable material evidence was withheld at the time of his trial and
13   conviction, that would “necessarily prove that plaintiff’s rights under Brady had been
14   violated,” the precise outcome Heck seeks to prevent. See id. As a result, the Pina court
15   dismissed the plaintiff’s Section 1983 claims pursuant to 28 U.S.C. Section 1915A without
16   further leave to amend.
17         The Court finds the Pina Court’s reasoning persuasive, and applicable to Plaintiff’s
18   claims in both Counts II and III of his First Amended Complaint. Although the injunctive
19   relief Plaintiff seeks is not the type of damages claim ordinarily barred by Heck, the
20   Supreme Court’s reasoning applies with equal force to Plaintiff’s case. If the Court were
21   to find in Plaintiff’s favor on his Brady claims, and conclude that prosecutors and
22   investigators withheld material exculpatory or impeachment evidence that would “render[]
23   [Plaintiff’s] 1998 plea bargain . . . null and v[oi]d,” and make evidence at his 2013 trial
24   “inadmissible . . . , ha[ve]   [his]   prior   [conviction]    stric[ken]    and    eliminated
25   enhancements,” that would “necessarily imply” the invalidity of Plaintiff’s prior
26   convictions and sentences. (See FAC at 6-7; see also id. at 5.) Additionally, like in Pina,
27   Plaintiff explains that he seeks to use these allegedly withheld document in habeas
28   proceedings. (See FAC at 4.) Under these circumstances, Heck bars both Counts II and
                                                    7
                                                                                 3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.69 Page 8 of 9



 1   III of Plaintiff’s First Amended Complaint. 4
 2          III.    Conclusion and Orders
 3          For the reasons set forth above, the Court hereby:
 4          1.      DENIES as moot Plaintiff’s Motion to Proceed IFP (ECF No. 7).
 5          2.      DISMISSES this civil action for failing to state a claim upon which relief
 6   may be granted pursuant to 28 U.S.C. Section 1915A(b)(1).
 7          3.      GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
 8   which to file an Amended Complaint which cures all the deficiencies of pleading noted, if
 9   he can. Plaintiff’s Amended Complaint must be complete by itself without reference to his
10   original pleading. Defendants not named and any claim not re-alleged in his Amended
11   Complaint will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios,
12   Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
13   pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
14   2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
15   amended pleading may be “considered waived if not repled.”).
16          If Plaintiff fails to file an Amended Complaint within the time provided, the Court
17   will enter a final Order dismissing this civil action based on Plaintiff’s failure to state a
18   claim upon which relief can be granted pursuant to 28 U.S.C. Section 1915A(b)(1), and his
19   failure to prosecute in compliance with a court order requiring amendment. See Lira v.
20   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage of
21
22
23
     4
       The Court would reach the same result if Plaintiff were to reframe his claims as arising under the Due
24   Process Clause of the Fourteenth Amendment, and not the fair trial right articulated in Brady. As other
25   courts have held, plaintiffs do not have a freestanding right to exculpatory evidence distinct from Brady.
     See Thames v. L.A. Police Dep’t, No. CV 08-1044 RGK (MLG), 2008 WL 2641361, at *4 (C.D. Cal.
26   June 30, 2008); see also Osborne II, 557 U.S. at 69 (explaining that a post-conviction Section 1983
     plaintiff’s “right to due process is not parallel to a trial right, but rather must be analyzed in light of the
27   fact that he has already been found guilty at a fair trial, and has only a limited interest in postconviction
     relief. Brady is the wrong framework.”).
28
                                                            8
                                                                                              3:20-cv-2001-LAB-BLM
     Case 3:20-cv-02001-LAB-BLM Document 10 Filed 02/08/21 PageID.70 Page 9 of 9



 1   the opportunity to fix his complaint, a district court may convert the dismissal of the
 2   complaint into dismissal of the entire action.”).
 3         4.     DIRECTS the Clerk of the Court to correct the spelling of Defendant
 4   Otero’s name in the case caption.
 5         IT IS SO ORDERED.
 6
 7   Dated: February 8, 2021
 8                                               Hon. Larry A. Burns
                                                 United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   9
                                                                                3:20-cv-2001-LAB-BLM
